USDC IN/ND case 1:20-cv-00412-WCL-SLC document 3 filed 11/23/20 page 1 of 5


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 YANCIE O. HUNTER, et al.,

                Plaintiffs,

                       v.                            CAUSE NO. 1:20-CV-412-WCL-SLC

 ALLEN COUNTY JAIL,

                Defendant.

                                   OPINION AND ORDER

       Yancie O. Hunter, Brent A. Beaty, Deontay P. Grace, Eden Rangel, Allen Wade,

and Courtney Veazey were prisoners at the Allen County Jail when they signed the

complaint initiating this case. Christopher Cockett is also listed as a plaintiff; however,

he did not sign the complaint. “[C]omplaints filed by multiple prisoners [can proceed] if

the criteria of permissive joinder are satisfied.” Boriboune v. Berge, 391 F.3d 852, 855 (7th

Cir. 2004). In addition to the requirements listed in Federal Rule of Civil Procedure

20(a)(1), the Seventh Circuit has recognized that a district court has discretion to also

consider “other relevant factors in a case in order to determine whether the permissive

joinder of a party will comport with the principles of fundamental fairness [or would]

create prejudice, expense or delay . . ..” Chavez v. Ill. State Police, 251 F.3d 612, 632 (7th

Cir. 2001) (quotation marks and citations omitted). Based on the facts of this case,

joinder of these unrepresented prison inmates is not appropriate.

       None of the plaintiffs are lawyers and none of them may represent any of the

others. Malone v. Nielson, 474 F.3d 934, 937 (7th Cir. 2007); Navin v. Park Ridge Sch. Dist.,
USDC IN/ND case 1:20-cv-00412-WCL-SLC document 3 filed 11/23/20 page 2 of 5


270 F.3d 1147, 1149 (7th Cir. 2001); Nowicki v. Ullsvik, 69 F.3d 1320, 1325 (7th Cir. 1995).

Because of this, each plaintiff must read and sign every filing. Gathering signatures at

the beginning of a lawsuit is easier than at any other time. In this case, only six of the

seven plaintiffs listed in the caption signed the complaint.1 Additionally, a second

complaint—containing similar but not identical allegations—was included with the

filings, but it was only signed by the lead plaintiff. Moreover, only one plaintiff sought

leave to proceed in forma pauperis even though they are each individually required to

pay the full filing fee without regard to how much any of the other inmate plaintiffs

may have paid. See Boriboune, 391 F.3d at 855 (A prisoner is required to pay the full

filing fee “whether or not anyone else is a co-plaintiff.”). This illustrates some of the

confusion that occurs in multi-plaintiff litigation. While these deficiencies are not

insurmountable, continuing to obtain signatures will become more difficult as the case

proceeds.

        Also, inmates are constantly being released from custody, transferred to another

facility, and relocated within a facility. Once convicted, an inmate can be relocated at

any time without notice. See Sandin v. Conner, 515 U.S. 472, 485 (1995). When the

plaintiffs are no longer housed together in the same unit, it may be impossible obtain

each other’s signatures. Federal Rule of Civil Procedure 5(a) requires all filings be

served on every other party, including any plaintiff who did not sign it. This would




         1 Next to the signature line for Christopher Cockett it states that he was “not present transferred

to other facility.” ECF 1 at 11.




                                                      2
USDC IN/ND case 1:20-cv-00412-WCL-SLC document 3 filed 11/23/20 page 3 of 5


impose an additional cost on the plaintiffs. In addition, institutional rules prohibit

inmates from corresponding within and between facilities for security reasons. See Koger

v. Bryan, 523 F.3d 789, 800 (7th Cir. 2008) (“Concerns of security are to be given

‘particular sensitivity.’”) and Whitley v. Albers, 475 U.S. 312, 321–22 (1986) (Internal

security is particularly a matter normally left to the discretion of jail administrators.). If

a plaintiff does not comply with Rule 5, he is not only in violation of the Federal Rules,

but the other plaintiffs are left ignorant of the activity in the case as well. Here, one of

the plaintiffs has already been transferred to another facility and is no longer housed

with the others. ECF 1 at 11.

          Along those lines, the inmates initiated this case while in a county jail, and they

are at different stages of their incarceration: some are pre-trial detainees, some have

been convicted and sentenced, and some are awaiting a probation violation hearing.

ECF 1 at 7. Because the legal standards are different for pre-trial detainees than for

convicted prisoners, their claims may be different even if all of them experienced the

same conditions of confinement. See generally Kingsley v. Hendrickson, 576 U.S. 389

(2015).

          Additionally, exhaustion of administrative remedies is required by 42 U.S.C. §

1997e(a). Each inmate must separately exhaust every one of the claims he is bringing

before filing suit. Therefore—even if they have similar claims—the exhaustion question

must be individually adjudicated. Doing so in the same lawsuit could result in separate

scheduling deadlines or unnecessary delay. Thus, in the totality, it would be




                                                3
USDC IN/ND case 1:20-cv-00412-WCL-SLC document 3 filed 11/23/20 page 4 of 5


fundamentally unfair for this case to proceed with multiple unrepresented, prisoner

plaintiffs.

       That said, pursuant to Federal Rule of Civil Procedure 21, “on its own, the court

may at any time, on just terms, . . . drop a party.” Cf. Wheeler v. Wexford Health Sources,

Inc., 689 F.3d 680, 683 (7th Cir. 2012) (A district judge can “solve the problem by

severance (creating multiple suits that can be separately screened) . . ..”). Here, it is fair

to open a separate case for each of these plaintiffs. This resolves the problems discussed

above. It allows for the efficient, individual determination of each plaintiff’s case. Yet, it

does not preclude any plaintiff from cooperating with any other to the extent he is able.

Neither does it preclude future consolidation pursuant to Rule 42(a) if that is

appropriate at any stage of the proceeding. Separate lawsuits will “secure the just,

speedy, and inexpensive determination of [this] proceeding.” Federal Rule of Civil

Procedure 1.

       For these reasons, the court:

       (1) DISMISSES Brent A. Beaty, Deontay P. Grace, Eden Rangel, Allen Wade,

Courtney Veazey, and Christopher Cockett;

       (2) DIRECTS the clerk to open separate cases for Brent A. Beaty, Deontay P.

Grace, Eden Rangel, Allen Wade, Courtney Veazey, and Christopher Cockett, with the

complaint from this case (ECF 1)—but not the attachment (ECF 1-1)—and a copy of this

order; and

       (3) DIRECTS the clerk to directly assign these related, newly opened cases

pursuant to N.D. Ind. L.R. 40-1(e).


                                               4
USDC IN/ND case 1:20-cv-00412-WCL-SLC document 3 filed 11/23/20 page 5 of 5


     SO ORDERED on November 23, 2020.

                                         s/William C. Lee
                                         JUDGE WILLIAM C. LEE
                                         UNITED STATES DISTRICT COURT




                                     5
